Citation Nr: 1547850	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylosis at L4-5, lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for right knee strain.

3.  Whether new and material evidence was received to reopen the claim for service connection for a psychiatric disorder, to include a mood disorder, depression and posttraumatic stress disorder.

4.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to entitlement to a rating in excess of 20 percent for spondylosis at L4-5, lumbar spine; entitlement to a rating in excess of 10 percent for right knee strain; entitlement to service connection for a psychiatric disorder, to include a mood disorder, depression and posttraumatic stress disorder; and entitlement to a total disability rating based upon individual unemployability, are remanded.


FINDINGS OF FACT

1.  September 1987 and September 2008 rating decisions denied service connection for a nervous condition and depression, respectively, and the Veteran did not indicate disagreement or provide new and material evidence within the appeal period of those determinations. 

2.  Evidence received since the September 2008 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder. 



CONCLUSION OF LAW

New and material evidence was submitted since the September 2008 rating decision, and the Veteran's claim for service connection for a psychiatric disorder, to include a mood disorder, depression, and posttraumatic stress disorder, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the matter of whether new and material evidence was received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the Board is not precluded from adjudicating the issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Initially, the Veteran's claim for service connection for a nervous disorder was previously denied by way of a September 1987 rating decision, which found no evidence of a nervous disorder in service and no evidence of psychosis within one year of separation.  The Veteran did not file a notice of disagreement with the September 1987 rating decision.  Thus, the September 1987 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  The Veteran later filed a claim for service connection for depression, which was denied by way of a September 2008 rating decision on the basis that there was no evidence of an in-service incurrence of depression.  The Veteran did not file a notice of disagreement with the September 2008 rating decision and it is also final.  See id.  The Veteran has since filed claims for service connection for depression and for service connection for posttraumatic stress disorder.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In this case, the Veteran was initially denied service connection for a nervous condition, and later, more specifically for depression.  The symptoms described at both times, however, are the same.  Thus, it must be considered a claim to reopen a previously denied claim.  It is recharacterized as such, as well as recharacterized in accordance with Clemons, as a claim to reopen service connection for a psychiatric disorder, to include a mood disorder, depression and posttraumatic stress disorder.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the most recent final rating decision in September 2008 consisted of the Veteran's service treatment records, VA treatment records dated through July 1, 2008, and several lay statements related to the Veteran's mental status having changed during his active service.  These records show treatment at the Shreveport VA Medical Center (VAMC) for a personality disorder and mood disorder, and also suggest that a change in the Veteran's mental state occurred during his active service.  The RO, however, found that service connection was not warranted, because there was no evidence that the depression was incurred in or caused by service.   

Evidence added to the record since the September 2008 rating decision consists of ongoing VA treatment records, a November 2013 VA mental disorders examination report, and a November 2014 submission by the Veteran's representative, which includes an article related to a causal connection between physical pain and depression, as well as an April 2014 private psychologist's opinion suggesting that the Veteran's service-connected back and right knee disabilities are aggravating his mood disorder.

The Board finds that the Veteran's private physician's suggestion of a relationship between his diagnosed mood disorder and his service-connected back and right knee disabilities is both new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disorder.  The evidence is new in that it was not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the evidence suggests the existence of a current disability that is being aggravated by already service connected disabilities.  Further, the Board recognizes that, for purposes of reopening the Veteran's claim, the physician's opinion, including the extent to which the physician relied upon the Veteran's lay statements, serves as credible evidence, in this case suggesting the existence of a causal connection between a current psychiatric disorder and the Veteran's other service-connected disabilities.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed). 

Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disability.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include a mood disorder, depression, and posttraumatic stress disorder, is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran's claims of entitlement to a rating in excess of 20 percent for spondylosis at L4-5, lumbar spine; entitlement to a rating in excess of 10 percent for right knee strain; entitlement to service connection for a psychiatric disorder, to include a mood disorder, depression, and posttraumatic stress disorder; and entitlement to a total disability rating based upon individual unemployability (TDIU) require additional evidentiary action prior to adjudication.

Lumbar Spine and Right Knee Examinations

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In this case, the Veteran last underwent a VA examination in conjunction with his claims for increased ratings for his lumbar spine and right knee disabilities in March 2011, four years ago.  At that time, his right knee was reported as painful and tender, but without flare-ups and without impact on his ability to work.  His lumbar spine was also noted as painful, but without incapacitating episodes requiring treatment by a physician, without flare-ups, and without effect on his eating, grooming, bathing, toileting, dressing, or driving.  Since that time, the Veteran has stated that the pain in his lumbar spine and right knee are of such a severity that they prevent him from working and cause him depression.  These claims in and of themselves suggest that the severity of the Veteran's lumbar spine and right knee disabilities may have worsened since March 2011.  A new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  A remand of these claims is, therefore, required.

Psychiatric Disability

The Veteran claims that he has a current psychiatric disorder that is either causally connected to his active service, or proximately due to or aggravated by his service-connected lumbar spine and right knee disabilities.  

The evidence of record shows episodes of tension headaches, as well as drug use, and a potential onset of a mood disorder in service.  In particular, August 1982 psychiatric evaluation during the Veteran's incarceration following an assault and positive drug screen included notation of a normal mood, but also noted poor impulse control and low frustration tolerance since childhood.  The Veteran reported at that time that he had experienced these things since childhood and that they had "not given him trouble until recently."  While there is no diagnosis of a psychiatric disorder at that time, this indeed suggests a potential alteration in the Veteran's mental state during his active service.  December 1982 clinical records also show treatment for tension headaches.  The July 1978 entrance examination is without indication of any psychiatric abnormality.

The Veteran was afforded a VA mental disorders examination in November 2013.  The VA examiner, when answering whether the Veteran has ever been diagnosed with a mental disorder, found a personality disorder, not otherwise specified, with antisocial and borderline traits, as well as polysubstance dependence, and a substance induced mood disorder with depressive features.  VA clinical psychiatric notes show a 2012 diagnosis of major depressive disorder, which was not observed by the VA examiner.  When summarizing the Veteran's medical history, the examiner accurately reported the several disciplinary actions within the Veteran's service personnel records, involving assault and drug use, but the examiner did not discuss the Veteran's service treatment records at all, to include the notation of poor impulse control and low frustration tolerance developing in service, as well as tension headaches.  The examiner went on to summarize the post-service varied symptomatology and history and concluded that the volatile personal relationships the Veteran has are indicative of borderline personality traits.  The Veteran's pattern of manipulation and displays of control and aggression/impulsiveness suggest antisocial traits.  Psychological testing results were not relied upon, as the results were indicative of "a very clear pattern of symptom exaggeration."  The examiner went on to conclude that the Veteran's depression is multifactorial in etiology, finding "the more likely contributor to his currently observed depression is the history of polysubstance dependence and associated problems."  The examiner concluded that separating out the various psychological symptoms in the Veteran was impossible, and determined it is more likely than not that the Veteran's current diagnosis of polysubstance dependence and personality disorder, not otherwise specified, are the same conditions which he was observed to have experienced in service.  The examiner went on to state that the Veteran's psychotic symptoms and "more prominent mood disorder issues appear to have occurred much later and are therefore considered separate conditions but closely associated with polysubstance dependence and personality disorder."  The examiner then concluded, "[g]iven these multiple contributors to his current symptomology, I find it less likely than not that the Veteran has a specific mental disorder that is secondary to or due to the service connected [back and knee] condition."  The VA examiner gave no rationale for finding that the Veteran's current mood disorder is not secondary to the service-connected back and knee disabilities.  Further, the examiner indeed explained that the mood disorder is a separate disability than the polysubstance abuse related psychiatric disabilities, yet earlier in the report indicated an impossibility in separating the symptoms of the Veterans' varied psychological disorders.  The examiner gave no reason for this finding either.  Moreover, the VA examiner did not provide an opinion as to whether the Veteran's service-connected back and right knee disabilities have aggravated the Veteran's mood disorder.  The Board, therefore, finds the November 2013 VA medical opinion to be inadequate for purposes of determining service connection, as the VA examiner did not provide a complete, well-reasoned rationale for the proffered medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In April 2014, a private psychologist submitted a disability benefits questionnaire and narrative report in support of the Veteran's claim.  The psychologist indicated review of the Veteran's claims file as well as examination of the Veteran, and noted a diagnosis of "mood disorder secondary to medical condition."  The majority of the narrative report summarized the severity of the Veteran's mental health symptoms.  The psychologist also noted the Veteran "struggles with his permanent and debilitating spondylosis and right knee strain."  In particular, the psychologist noted the Veteran's inability to keep a job due to these disabilities, as well as the constant nature of the symptoms.  The report also summarized the Veteran's report of hearing voices while he was in the Navy, indicating "I don't know why they didn't address this in the Navy."  The Board's review of the Veteran's service treatment records did not include observation of any report of hallucinations during the Veteran's service.  In fact, the August 1982 psychiatric evaluation explicitly indicates the absence of such hallucinations.  Following the summary of the Veteran's history, the private psychologist concluded the Veteran's "service-connected spondylosis and right knee strain are more likely than not aggravating his mood disorder."  While this psychologist stated an opinion, no rationale for that opinion was provided in the report.  The summary of the Veteran's history was indeed thorough, but there was a failure to explain any reasoning for a finding that the Veteran's mood disorder is secondary to his service-connected disabilities, as indicated in the DBQ, or any reasoning why or how the service-connected disabilities are aggravating the mood disorder.  Again, without a well-reasoned rationale for the proffered medical opinions, the Board must find the private physician's report insufficient for assessing the etiology of the Veteran's psychiatric disorder.

For these reasons, the claim of service connection for an acquired psychiatric disorder must be remanded for new VA examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Records

On remand, an attempt to obtain updated VA treatment records related to the Veteran's psychiatric, lumbar spine, and right knee disabilities must be made.  The most recent VA records are related to his psychiatric disability and dated in August 2012 from the Central Arkansas Health Care System (HCS).  The most recent non-psychiatric treatment records are dated in July 2010 from the Shreveport VAMC.  38 C.F.R. § 3.159(c)(2).

Moreover, at the time of the March 2011 VA examination, the Veteran reported he does not work and is in receipt of Social Security Disability Insurance (SSDI) benefits.  On remand, an attempt obtain relevant records from this Federal agency must be made.  Id. 

TDIU

The Veteran filed a claim for entitlement to a TDIU in August 2010, which was denied by way of the May 2011 rating decision on appeal.  The Veteran contends he is unemployable due to his service connected lumbar spine and right knee disabilities.   Because the claims related to the appropriate ratings for the lumbar spine and knee are outstanding, the Board finds the Veteran's claim for a TDIU is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, entitlement to a TDIU must again be considered after completion of the other development directed herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In particular, the RO must attempt to obtain VA treatment records of psychiatric care since August 2012, and non-psychiatric care for the claimed disabilities since July 2010, from the Central Arkansas HCS, the Shreveport VAMC, or any other VA healthcare facility from which the Veteran has received treatment for his claimed disabilities.  The RO must also attempt to procure the Veteran's Social Security Administration medical records in light of the March 2011 report of receipt of SSDI benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the etiology of any current psychiatric disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, and consideration of the April 2014 private opinion, the examiner must provide an opinion

(1) as to whether any psychiatric disorder was caused or aggravated by his military service, with consideration of notations of tension headaches, poor impulse control and low frustration tolerance, in service; and 

(2) as to whether any psychiatric disorder was caused or aggravated by the pain, limited abilities, functional impairment and any other symptom experienced by the Veteran related to his service-connected lumbar spine and right knee disabilities.

The examiner must also provide an opinion as to the effects of his psychiatric disorder on his ability to maintain employment consistent with his education and occupational experience.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a comprehensive examination(s) to determine the current severity of his service-connected lumbar spine and right knee disabilities.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed. 

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Following a review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the effects of the Veteran's service connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  In particular, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for increased ratings for the lumbar spine and right knee disabilities, for service connection for a, and for TDIU, must be readjudicated.  If any claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


